internal_revenue_service department of the treasury index numbers washington dc number release date legend person to contact telephone number refer reply to cc dom p si plr-114516-99 date date x y hlp a d1 state a dollar_figureb c correspondence dated date and date submitted on behalf of x and hlp requesting rulings under sec_7701 sec_708 and sec_42 of the internal_revenue_code this responds to the letter dated date and subsequent facts x is a limited_partner in numerous operating limited_partnerships olps that own and operate qualified projects that provide low-income rental housing and receive low-income_housing tax_credits lihtcs under sec_42 sec_42 does not apply to the olps except for three of the olps x has more than a percent interest in the capital and profits of each of the olps x is also a partner in a holding limited_partnership hlp formed in d1 x is the general_partner and a an officer of x is the limited_partner for what has been represented to be valid business reasons including consolidating and improving the administration of the olps x and hlp plan to implement a holding_company structure under this structure x will contribute its limited_partnership interests in the olps to hlp x’s general_partnership interest in cc dom p si plr-114516-99 hlp will be converted into a limited_partnership_interest and a will terminate his interest in hlp further y who has significant expertise in the management of investments in real_estate will contribute property and services to hlp in exchange for a general_partnership interest in hlp the services contributed by y will relate to the day-to-day operations in hlp’s primary business activity x and y will enter into a partnership_agreement under state law under the agreement x will not have the right to terminate or otherwise change or remove y without cause except as described above neither x nor hlp plan or intend to admit new partners to hlp in addition x does not plan or intend to sell transfer or exchange any interest in hlp nor does hlp plan or intend to dispose_of any interests in the olps hlp has received a tin and will file federal partnership returns all necessary filings will be made and all notices required to be published will be published to inform those parties presently dealing with the olps and x that hlp has succeeded to x’s interests in the olps and that y is the general_partner of hlp x and hlp represent that hlp it is not classified as a corporation under sec_301_7701-2 or of the procedure and administration regulations except for temporary allocations required under sec_704 sec_704 or corresponding income_tax regulations the general_partnership interest in each material partnership_item of hlp will not be less than a hlp will have total contributions of approximately dollar_figureb y will contribute substantial services to hlp in its capacity as a partner of hlp apart from services for which guaranteed payments under sec_707 are made the partnership_agreement will provide that if upon liquidation of y’s interest in hlp y has a negative capital_account y will contribute the amount necessary to restore its capital_account to zero x’s interest in hlp will exceed c throughout the compliance_period as defined in sec_42 of each olp and with respect to hlp sec_1_47-1 will not apply to any sec_38 property that is subject_to recapture due to its being held by a partnership terminated under sec_708 because hlp will satisfy the mere_change_in_form_exception under sec_1_47-3 rulings requested in connection with the proposed restructuring described above x and hlp cc dom p si plr-114516-99 request the following rulings hlp shall be treated as having two members for purposes of sec_301_7701-3 and in the absence of an election to the contrary will be a partnership for federal tax purposes the contribution of x’s interests in the olps to hlp will not terminate the olps under sec_708 and the contribution of x’s interests in the olps to hlp will not cause x to recapture lihtcs under sec_42 law and analysis ruling_request the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of the code a_trust or estate or a corporation sec_7701 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section sec_301_7701-3 further provides that an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides default classifications for eligible entities that do not make an election with respect to domestic eligible entities unless the entity elects otherwise the entity is a partnership if it has two or more members or disregarded as an entity separate from its owner if it has a single owner here hlp has two members and in the absence of an election to the contrary will be classified as a partnership for federal tax purposes ruling_request sec_708 provides that a partnership continues to exist for federal_income_tax purposes until it is terminated a partnership is terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_708 sec_1_708-1 provides that if a partnership is terminated by a sale or cc dom p si plr-114516-99 exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes its interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for continuation of the business by the new partnership or for its dissolution and winding up here the contribution to hlp of x’s interest in an olp will be treated as a sale_or_exchange for purposes of sec_708 accordingly the contribution to hlp of x’s interests in those olps in which x holds an interest equal to or in excess of percent of the olp’s total interests in partnership capital and profits will terminate such olps under sec_708 ruling_request sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low-income_housing_credit determined under sec_42 for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by a taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 provides that if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and sec_42 cc dom p si plr-114516-99 the legislative_history to sec_42 provides that generally any change in ownership of a low-income building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b under sec_42 however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period a taxpayer may satisfy the bond posting requirement of sec_42 by completing a portion of form_8693 low-income_housing_credit disposition bond and having it approved by the internal_revenue_service or following the procedures outlined in revproc_99_11 i r b establishing a treasury direct account analogous provisions concerning recapture of investment_tax_credit itc property provide relevant guidance for determining recapture under sec_42 under sec_50 if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period the tax for such taxable_year shall be increased currently there are no regulations under sec_50 however for property placed_in_service before date former sec_47 and the regulations thereunder contained a similar itc recapture rule the regulations under former sec_47 which are still effective mirror the general recapture rule_of former sec_47 that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture one exception to the general_rule concerning the recapture of itc property sec_1_47-3 reflected now in part in sec_50 provides that no itc recapture will occur in the case of a mere change in form of conducting a trade_or_business to qualify for the sec_1_47-3 exception the following requirements must be met the itc property must be retained as itc property in the same trade_or_business the transferor or in the case where the transferor is a partnership the partner of the itc property must retain a substantial interest in the trade_or_business substantially_all the assets whether or not itc property necessary to operate the trade_or_business must be transferred to the transferee to whom the itc property is transferred and the basis of the itc property in the hands of the transferee is determined in whole or in part by reference to the basis of the itc property in the hands of the transferor sec_1_47-3 provides that a transferor is considered as having retained a substantial interest in a trade_or_business only if after the change in form the transferor’s retained_interest in the trade_or_business is substantial in relation to the total interest of all persons or is equal to or greater than the transferor’s interest prior to the change in form another exception to the general_rule concerning the recapture of itc property sec_1_47-6 provides a de_minimis_rule whereby a partner may dispose up to 33d percent of its proportionate interests in the general profits of a partnership or in a cc dom p si plr-114516-99 particular item of sec_38 property before itc recapture applies in determining the partner’s proportionate interest in the general profits of a partnership for purposes of applying this de_minimis_rule sec_1_47-6 provides an ‘identity of interest’ rule whereby the partner is considered to own any interest in the partnership that it owns directly or indirectly through ownership in other entities provided the other entities’ bases in the interest are determined in whole or in part by reference to the basis of the interest in the hands of the partner for example if a whose proportionate interest in the general profits of partnership x is percent transfers all of this interest to corporation y in exchange for all of the stock of y in a sec_351 transaction then a shall be considered to own a percent interest in partnership x revrul_90_60 1990_2_cb_6 adopts a similar de_minimis_rule for purposes of sec_42 whereby no bond is required to avoid or defer recapture for a disposition by a partner of its interest in a low income building held through a partnership other than a partnership described in sec_42 until the partner has disposed of more than 33d percent of its greatest total interest in the building held through the partnership here x intends to transfer its entire_interest in each of the olps to hlp this will result in a transfer of x’s entire_interest in the assets including any sec_42 buildings owned by the olps to hlp all dispositions of ownership interests in sec_42 buildings are treated as transfers or a change in ownership for purposes of recapture and any change in ownership is a recapture_event thus x’s proposed transfer of its olp interests would absent an exception be a disposition and therefore a recapture_event sec_42 does not apply to the olps for these partnerships a sec_42 recapture_event can occur at the partnership level and at the partner level applying the two levels of recapture potential for these partnerships to the proposed transaction the following results occur - a partnership level recapture_event where x’s contribution of its interest in each of the olps to hlp results in a sec_708 technical_termination of the olp then each olp will be deemed to have contributed all their assets including all their sec_42 building s to a new olp in return for an interest in the new olp each old olp’s contribution will be a disposition and a sec_42 recapture_event x will be a partner in hlp and hlp will be a partner in each of the old olps when they terminate accordingly x will be subject_to any recapture liability allocated by hlp to its partners as a result of the old olps’ disposition of their sec_42 buildings to the new olps unless an exception to sec_42 recapture applies x and hlp represent that with respect to hlp sec_1_47-1 will not apply to any sec_38 property that is subject_to recapture due to its being held by a partnership terminated under sec_708 because hlp will satisfy the mere_change_in_form_exception of sec_1_47-3 provided the requirements of sec_1_47-3 are met no recapture liability will result from the disposition of sec_38 property by the old olps and hlp as a partner in the old olps and x as a partner in the hlp at the time of the dispositions likewise will not be subject_to itc recapture it is appropriate to analogize the sec_1 cc dom p si plr-114516-99 f exception for itc recapture to determining recapture under sec_42 therefore based on the analogous application of sec_1_47-3 the deemed contribution of the sec_42 buildings to the new olps under sec_708 will not be treated as a disposition of sec_42 property resulting in the recapture of sec_42 credits by x b partner level recapture_event generally x as a partner in partnerships to which sec_42 does not apply is subject_to recapture for any disposition of its interest in sec_42 property held through these partnerships however x may if applicable avail itself of the 33d percent de_minimis exception of revrul_90_60 by assigning its entire_interest in each of the olps to hlp x will appear to have disposed of more than 33d percent of its greatest total interest in the sec_42 buildings held through the olps however because the 33d percent de_minimis_rule of revrul_90_60 is intended to reflect the 33d percent de_minimis_rule of sec_1_47-6 any rule s clarifying how the 33d percent de_minimis_rule of sec_1_47-6 is determined should also apply for purposes of sec_42 this includes the identity of interest rule_of sec_1_47-6 which provides that in determining a partner’s proportionate interest in the general profits of a partnership the partner shall be considered to own any interest in the partnership that it owns directly or indirectly through ownership in other entities provided the other entities’ bases in the interest are determined in whole or in part by reference to the basis of the interest in the hands of the partner here x’s proportionate interest in the sec_42 buildings will not after applying the rule_of sec_1_47-6 have decreased by more than 33d percent accordingly under the above facts x may rely on the 33d percent de_minimis exception provided in revrul_90_60 to avoid the recapture liability that would otherwise result from the contribution disposition to hlp of it’s interest in the sec_42 buildings held through the olps conclusions based solely on the facts submitted and representations made we conclude as follows hlp has two members for purposes of sec_301_7701-3 and in the absence of an election to the contrary will be a partnership for federal tax purposes the contribution to hlp of x’s interests in those olps in which x holds an interest equal to or in excess of percent of the olp’s total interests in partnership capital and profits will terminate such olps under sec_708 the contribution to hlp of x’s interests in those olps in which x holds an interest that is less than percent of the olp’s total interests in capital and profits will not terminate such olps under sec_708 unless the contribution taken together with all other transfers of interests in the olp during consecutive months results in percent or more of the total interest in capital and profits of the olp being transferred within a 12-month_period and cc dom p si plr-114516-99 the contribution of x’s total interest in each of the olps to hlp results in potential partnership level recapture liability to x because x will be a partner in hlp who in turn will be a partner in the olps when the olps technically terminate however x is not subject_to sec_42 recapture because it is represented that hlp may avail itself of the sec_1_47-3 exception to itc recapture and by analogy sec_42 recapture to the extent that there is not a technical_termination of an olp under sec_708 there will not be a partnership level recapture_event further the contribution of x’s total interest in each of the olps to hlp will result in no partner level recapture because applying the identity of interest rule_of sec_1_47-6 to dispositions of sec_42 property x will not dispose_of more than 33d percent of its greatest total interest in the sec_42 buildings held by the olps therefore x may rely on the de_minimis exception provided in revrul_90_60 to avoid recapture liability except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representatives sincerely signed david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
